Citation Nr: 1241556	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-49 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991, to March 1992, and from December 1993, to March 2008.  The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of the hearing is currently of record.

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The claim was then returned to the Board for appellate disposition.

The issue of entitlement to service connection for residuals of an in-service TBI have been raised by the Veteran's representative at the March 2011 Board hearing, but have still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required 1) to obtain the Goldman chart associated with the August 2008 VA eye examination, and 2) to obtain a new VA eye examination.

First, remand is required to obtain the Goldman chart associated with the Veteran's VA eye examination.  The Board notes that in all cases, visual field evaluation results must be recorded on a standard Goldman chart, and that the Goldman chart must be included with the examination report.  See 38 C.F.R. § 4.77 (2012).  It is also further provided that the examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldman equivalent that was used.  See Table III in 38 C.F.R. § 4.76(a) (2012) for the normal extent (in degrees) of the visual fields at the 8 principal meridians (45 degrees apart). When the examiner indicates that additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldman III stimulus size.  Id. The examination report must then include the tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldman III stimulus size.  Id. 

Here, the Veteran was afforded a VA eye examination on August 2008.  This examination indicated that a Goldman chart was used, however, this chart has not been associated with the claims file.  In accordance with 38 C.F.R. § 4.77, this chart must be obtained and associated with the claims file.

Second, remand is required to obtain a new VA eye examination.  Although the Veteran has been afforded VA examinations for this condition on August 2008, and July 2011, the Board finds that this evidence is inadequate to assess the Veteran's current level of severity, as these examinations are too remote and the Veteran has alleged a continued worsening of his condition as seen in his March 2011 Board hearing testimony. The August 2008 examination was for the primary purpose of establishing service connection for the Veteran's diplopia, which has since been established, and not for assessing the current severity of the Veteran's diplopia.  Further, a traumatic brain injury VA examination was administered in July 2011, and took the Veteran's diplopia into account via a current private examination.  However, no objective testing was conducted by the VA examiner and there was no indication that a Goldman chart was used in accordance with 38 C.F.R. § 4.77.  The private treatment records also did not indicate the use of a Goldman chart. Therefore, the Board finds that a new VA examination is required to assess the current level of severity of the Veteran's service-connected diplopia.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for his eye condition and records of his VA care, dated since September 2008, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain current VA records since September 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2. Obtain the Goldman chart associated with the August 2008, VA eye examination. This document is referenced in the 2008 examination and may require accessing through Vista imaging.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

3. After any additional records are associated with the claims file, the AMC must schedule the Veteran for an appropriate in-person VA eye examination to determine the severity of the service-connected bilateral eye disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing must be performed.  A complete rationale for all opinions must be provided. If the examiner cannot provide the  requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion. 

All appropriate diagnostic testing should be performed to determine visual acuity of both eyes (corrected and uncorrected) and the degree of diplopia in all quadrants for both eyes.   A Goldman chart must be completed in conjunction with this examination and associated with the claims file in accordance with 38 C.F.R. § 4.77

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



